N COURT OF APPEALS
                                                           Court "f Appeais District




                                                                     TEXAS
                                                                  LUSK, CI


                                                                         FILE COPY



        RE:    Case No.   13-0209                                DATE:       2/27/2015
       COA #: 12-11-00133-CV    TC#: C22,256-2006
STYLE: NACOGDOCHES HEART CLINIC, P.A., PRABHAKAR R.
GUNIGANTI, M.D., AND EAST TEXAS CARDIOVASCULAR LABS, LLC
    v. VIJAY R. POKALA, M.D., D/B/A NACOGDOCHES CARDIAC
        CENTER


       Today the Supreme Court of Texas denied the petition
for   review   as   reinstated   in   the   above-referenced            case.




                             MS.      CATHY    S.   LUSK
                             CLERK,         TWELFTH COURT OF APPEALS
                             1517 WEST FRONT, SUITE 354
                             TYLER, TX  75702